TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00356-CR




John Anthony Hernandez, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. CR2004-066, HONORABLE JACK H. ROBISON, JUDGE PRESIDING




O R D E R
PER CURIAM
Mr. Glen R. Peterson’s motion to reconsider the overruling of his motion to substitute
as counsel for appellant is granted, and Mr. Peterson is designated appellant’s lead counsel.  See Tex.
R. App. P. 6.1.  Mr. Alexander L. Calhoun’s motion to withdraw as appellant’s counsel is dismissed.
Because he was appointed by the district court, Mr. Calhoun is instructed to refile his motion to
withdraw in that court, which is instructed to promptly act on the motion.  If Mr. Calhoun is
permitted to withdraw, a copy of the court’s order shall be sent to this Court.
The brief filed by Mr. Calhoun will not be considered on appeal.  Mr. Glen R.
Peterson is ordered to tender a brief on appellant’s behalf no later than March 18, 2005.  No further
extension of time will be granted.
 

It is ordered February 22, 2005.
 
Before Justices B. A. Smith, Puryear and Pemberton
Do Not Publish